DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/22, 5/25/21, 3/11/21, and 11/9/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-19 of U.S. Patent No. 10,863,420. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method for monitoring search spaces, the method being performed by a wireless device, the method comprising: receiving an orthogonal frequency-division multiplexing (OFDM) symbol in a downlink slot, wherein part of the OFDM symbol is included in a device-specific search space and part of the OFDM symbol is included in a common search space” corresponds to the same in claim 6 of the above U.S. Patent.
Lastly, “monitoring the OFDM symbol for at least one demodulation reference signal (DMRS) in the device-specific search space and for at least one DMRS in the common search space” corresponds to “monitoring the OFDM symbol for at least one … signal in the device-specific search space and for at least one … signal in the common search space” as well as “wherein the device-specific search space comprises resources reserved for a device-specific demodulation reference signal (DMRS), and wherein the common search space comprises resources reserved for a non-device-specific DMRS” in claim 6 of the above U.S. Patent.
Claim 1 of the instant application does not claim “monitoring the OFDM symbol for at least one device-specific reference signal in the device-specific search space and for at least one non-device-specific reference signal in the common search space”.  Therefore, claim 1 merely broadens the scope of claim 6 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 8, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 11, this “wireless device” claim similarly corresponds to “wireless device” claim 11 of the above U.S. Patent for the same reasons described above regarding claim 1.
Regarding claim 12, this “non-transitory computer-readable medium” claim similarly corresponds to “non-transitory computer-readable medium” claim 12 of the above U.S. Patent for the same reasons described above regarding claim 1.
Regarding claim 13, this “method” claim similarly corresponds to “method” claim 13 of the above U.S. Patent for similar reasons as described above regarding claim 1.
Regarding claim 14, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 15, this claim similarly corresponds to claim 15 of the above U.S. Patent.
Regarding claim 16, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 17, this claim similarly corresponds to claim 17 of the above U.S. Patent.
Regarding claim 18, this “radio access network node” claim similarly corresponds to “radio access network node” claim 18 of the above U.S. Patent for the same reasons described above regarding claim 1.
Regarding claim 19, this “non-transitory computer-readable medium” claim similarly corresponds to “non-transitory computer-readable medium” claim 19 of the above U.S. Patent for similar reasons as described above regarding claim 1.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, and 6-21 of U.S. Patent No. 10,397,854. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method for monitoring search spaces, the method being performed by a wireless device, the method comprising: receiving an orthogonal frequency-division multiplexing (OFDM) symbol in a downlink slot, wherein part of the OFDM symbol is included in a device-specific search space and part of the OFDM symbol is included in a common search space” corresponds to “a method for monitoring search spaces, the method being performed by a wireless device, the method comprising: receiving an orthogonal frequency-division multiplexing (OFDM) symbol in a downlink slot, wherein a first part of the OFDM symbol is included in a device-specific search space and a second part of the OFDM symbol is included in a common search space” in claim 8 of the above U.S. Patent.
Lastly, “monitoring the OFDM symbol for at least one demodulation reference signal (DMRS) in the device-specific search space and for at least one DMRS in the common search space” corresponds to “monitoring the first part of the OFDM symbol for at least one … signal; and monitoring the second part of the OFDM symbol for at least one … signal” as well as “wherein the first part of the OFDM symbol comprises resources reserved for a device-specific demodulation reference signal (DMRS), and wherein the second part of the OFDM symbol comprises resources reserved for a non-device-specific DMRS” in claim 8 of the above U.S. Patent.
Claim 1 of the instant application does not claim “monitoring the first part of the OFDM symbol for at least one device-specific reference signal; and monitoring the second part of the OFDM symbol for at least one non-device-specific reference signal”.  Therefore, claim 1 merely broadens the scope of claim 8 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 8, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 11, this “wireless device” claim similarly corresponds to “wireless device” claim 13 of the above U.S. Patent for the same reasons described above regarding claim 1.
Regarding claim 12, this “non-transitory computer-readable medium” claim similarly corresponds to “non-transitory computer-readable medium” claim 14 of the above U.S. Patent for the same reasons described above regarding claim 1.
Regarding claim 13, this “method” claim similarly corresponds to “method” claim 15 of the above U.S. Patent for similar reasons as described above regarding claim 1.
Regarding claim 14, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 15, this claim similarly corresponds to claim 17 of the above U.S. Patent.
Regarding claim 16, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 17, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Regarding claim 18, this “radio access network node” claim similarly corresponds to “radio access network node” claim 20 of the above U.S. Patent for the same reasons described above regarding claim 1.
Regarding claim 19, this “non-transitory computer-readable medium” claim similarly corresponds to “non-transitory computer-readable medium” claim 21 of the above U.S. Patent for similar reasons as described above regarding claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467